Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 1 of 29 PageID: 1029




                                Exhibit U
        Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 2 of 29 PageID: 1030
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                          OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                 OMB Number:                3235-0287
                                                                                                                                                                                 Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                 STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                hours per response:                  0.5
     obligations may continue. See
     Instruction 1(b).
                                                                   Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                          or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 THERO JOHN F                                                               AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                              X     Director                         10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                    Officer (give title              Other (specify
 (Last)                  (First)                 (Middle)                   03/31/2018                                                                        X     below)                           below)

 C/O AMARIN PHARMA, INC.                                                                                                                                                    President and CEO
 1430 ROUTE 206                                                             4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                        Line)
(Street)                                                                                                                                                      X     Form filed by One Reporting Person
 BEDMINSTER NJ                                   07921                                                                                                              Form filed by More than One Reporting
                                                                                                                                                                    Person

 (City)                  (State)                 (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                             2. Transaction         2A. Deemed            3.                4. Securities Acquired (A) or           5. Amount of            6. Ownership     7. Nature
                                                            Date                   Execution Date,       Transaction       Disposed Of (D) (Instr. 3, 4            Securities              Form: Direct     of Indirect
                                                            (Month/Day/Year)       if any                Code (Instr.      and 5)                                  Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)      8)                                                        Owned                   Indirect (I)     Ownership
                                                                                                                                                                   Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                   Reported
                                                                                                                                            (A) or
                                                                                                         Code       V      Amount                    Price         Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                   (Instr. 3 and 4)

Ordinary Shares(1)                                            03/31/2018                                     M                37,500 (2)      A         (3)          1,496,425 (4)               D
Ordinary Shares(1)                                            03/31/2018                                    F (5)              14,757         D       $3.01          1,481,668 (4)               D

                                                Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                          (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed            4.              5. Number      6. Date Exercisable and       7. Title and            8. Price     9. Number of       10.            11. Nature
Derivative    Conversion Date                      Execution Date,       Transaction     of             Expiration Date               Amount of               of           derivative         Ownership      of Indirect
Security      or Exercise (Month/Day/Year)         if any                Code (Instr.    Derivative     (Month/Day/Year)              Securities              Derivative   Securities         Form:          Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)      8)              Securities                                   Underlying              Security     Beneficially       Direct (D)     Ownership
              Derivative                                                                 Acquired                                     Derivative              (Instr. 5)   Owned              or Indirect    (Instr. 4)
              Security                                                                   (A) or                                       Security (Instr. 3                   Following          (I) (Instr.
                                                                                         Disposed                                     and 4)                               Reported           4)
                                                                                         of (D)                                                                            Transaction(s)
                                                                                         (Instr. 3, 4                                                                      (Instr. 4)
                                                                                         and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                        Date        Expiration                    of
                                                                         Code       V    (A) (D)        Exercisable Date       Title              Shares

Restricted
                                                                                                                                      Ordinary
Stock            $0.00             03/31/2018                                M                37,500         (2)              (3)                 37,500          $0.00        187,500               D
        (6)                                                                                                                           Shares(1)
Units

Explanation of Responses:
1. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
2. As previously reported on July 8, 2015, the Reporting Person was granted 600,000 Restricted Stock Units ("RSUs") under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). These RSUs
vest in 16 equal quarterly installments. The eleventh vesting event occurred on March 31, 2018.
3. Not applicable.
4. Please see the section titled "Remarks" below for additional information.
5. Represents withholding by the Issuer of shares in respect of tax liability incident to the vesting of a security issued in accordance with Rule 16b-3, and not a market sale of securities.
6. Each RSU represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate
of 11,258,842 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Plan.

                                                                                                                                    /s/ John F. Thero                          04/03/2018
                                                                                                                                    ** Signature of Reporting Person           Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
        Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 3 of 29 PageID: 1031
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                          OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                 OMB Number:                3235-0287
                                                                                                                                                                                 Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                 STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                hours per response:                  0.5
     obligations may continue. See
     Instruction 1(b).
                                                                   Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                          or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 THERO JOHN F                                                               AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                              X     Director                         10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                    Officer (give title              Other (specify
 (Last)                  (First)                 (Middle)                   06/30/2018                                                                        X     below)                           below)

 C/O AMARIN PHARMA, INC.                                                                                                                                                    President and CEO
 1430 ROUTE 206                                                             4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                        Line)
(Street)                                                                                                                                                      X     Form filed by One Reporting Person
 BEDMINSTER NJ                                   07921                                                                                                              Form filed by More than One Reporting
                                                                                                                                                                    Person

 (City)                  (State)                 (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                             2. Transaction         2A. Deemed            3.                4. Securities Acquired (A) or           5. Amount of            6. Ownership     7. Nature
                                                            Date                   Execution Date,       Transaction       Disposed Of (D) (Instr. 3, 4            Securities              Form: Direct     of Indirect
                                                            (Month/Day/Year)       if any                Code (Instr.      and 5)                                  Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)      8)                                                        Owned                   Indirect (I)     Ownership
                                                                                                                                                                   Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                   Reported
                                                                                                                                            (A) or
                                                                                                         Code       V      Amount                    Price         Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                   (Instr. 3 and 4)

Ordinary Shares(1)                                            06/30/2018                                     M                37,500 (2)      A         (3)          1,519,168 (4)               D
Ordinary Shares(1)                                            06/30/2018                                    F (5)              14,757         D       $3.09          1,504,411 (4)               D

                                                Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                          (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed            4.              5. Number      6. Date Exercisable and       7. Title and            8. Price     9. Number of       10.            11. Nature
Derivative    Conversion Date                      Execution Date,       Transaction     of             Expiration Date               Amount of               of           derivative         Ownership      of Indirect
Security      or Exercise (Month/Day/Year)         if any                Code (Instr.    Derivative     (Month/Day/Year)              Securities              Derivative   Securities         Form:          Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)      8)              Securities                                   Underlying              Security     Beneficially       Direct (D)     Ownership
              Derivative                                                                 Acquired                                     Derivative              (Instr. 5)   Owned              or Indirect    (Instr. 4)
              Security                                                                   (A) or                                       Security (Instr. 3                   Following          (I) (Instr.
                                                                                         Disposed                                     and 4)                               Reported           4)
                                                                                         of (D)                                                                            Transaction(s)
                                                                                         (Instr. 3, 4                                                                      (Instr. 4)
                                                                                         and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                        Date        Expiration                    of
                                                                         Code       V    (A) (D)        Exercisable Date       Title              Shares

Restricted
                                                                                                                                      Ordinary
Stock            $0.00             06/30/2018                                M                37,500         (2)              (3)                 37,500          $0.00        150,000               D
        (6)                                                                                                                           Shares(1)
Units

Explanation of Responses:
1. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
2. As previously reported on July 8, 2015, the Reporting Person was granted 600,000 Restricted Stock Units ("RSUs") under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). These RSUs
vest in 16 equal quarterly installments. The twelfth vesting event occurred on June 30, 2018.
3. Not applicable.
4. Please see the section titled "Remarks" below for additional information.
5. Represents withholding by the Issuer of shares in respect of tax liability incident to the vesting of a security issued in accordance with Rule 16b-3, and not a market sale of securities.
6. Each RSU represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate
of 11,244,085 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Plan.

                                                                                                                                    /s/ John F. Thero                          07/03/2018
                                                                                                                                    ** Signature of Reporting Person           Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
      Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 4 of 29 PageID: 1032
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                           OMB APPROVAL
                                                                                                 Washington, D.C. 20549
                                                                                                                                                                                   OMB Number:              3235-0287
                                                                                                                                                                                   Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                 STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                  hours per response:            0.5
     obligations may continue. See
     Instruction 1(b).
                                                                   Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                          or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                   5. Relationship of Reporting Person(s) to Issuer

 THERO JOHN F                                                               AMARIN CORP PLC\UK [ AMRN ]                                                   (Check all applicable)
                                                                                                                                                                X    Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                     Officer (give title           Other (specify
 (Last)                  (First)                 (Middle)                   09/22/2018                                                                          X    below)                        below)

 C/O AMARIN PHARMA, INC.                                                                                                                                                      President and CEO
 1430 ROUTE 206                                                             4. If Amendment, Date of Original Filed (Month/Day/Year)                      6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                          Line)
(Street)                                                                                                                                                        X    Form filed by One Reporting Person
 BEDMINSTER NJ                                   07921                                                                                                               Form filed by More than One Reporting
                                                                                                                                                                     Person

 (City)                  (State)                 (Zip)


                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                           2. Transaction         2A. Deemed               3.             4. Securities Acquired (A) or               5. Amount of           6. Ownership    7. Nature
                                                          Date                   Execution Date,          Transaction    Disposed Of (D) (Instr. 3, 4 and            Securities             Form: Direct    of Indirect
                                                          (Month/Day/Year)       if any                   Code (Instr.   5)                                          Beneficially           (D) or          Beneficial
                                                                                 (Month/Day/Year)         8)                                                         Owned                  Indirect (I)    Ownership
                                                                                                                                                                     Following              (Instr. 4)      (Instr. 4)
                                                                                                                                                                     Reported
                                                                                                                                            (A) or
                                                                                                          Code     V     Amount                      Price           Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                     (Instr. 3 and 4)

Ordinary Shares(1)                                          09/22/2018                                      A            1,265,250 (2)        A           (3)          2,769,661                D(4)
Ordinary Shares(1)                                          09/22/2018                                     F (5)           497,876            D       $2.99            2,271,785                D(4)

                                               Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                         (e.g., puts, calls, warrants, options, convertible securities)
1. Title of    2.          3. Transaction           3A. Deemed            4.               5. Number       6. Date Exercisable and     7. Title and             8. Price     9. Number of     10.           11. Nature
Derivative     Conversion Date                      Execution Date,       Transaction      of              Expiration Date             Amount of                of           derivative       Ownership     of Indirect
Security       or Exercise (Month/Day/Year)         if any                Code (Instr.     Derivative      (Month/Day/Year)            Securities               Derivative   Securities       Form:         Beneficial
(Instr. 3)     Price of                             (Month/Day/Year)      8)               Securities                                  Underlying               Security     Beneficially     Direct (D)    Ownership
               Derivative                                                                  Acquired                                    Derivative               (Instr. 5)   Owned            or Indirect   (Instr. 4)
               Security                                                                    (A) or                                      Security (Instr.                      Following        (I) (Instr.
                                                                                           Disposed                                    3 and 4)                              Reported         4)
                                                                                           of (D)                                                                            Transaction(s)
                                                                                           (Instr. 3, 4                                                                      (Instr. 4)
                                                                                           and 5)

                                                                                                                                                Amount
                                                                                                                                                or
                                                                                                                                                Number
                                                                                                           Date        Expiration               of
                                                                          Code       V     (A)     (D)     Exercisable Date       Title         Shares

Explanation of Responses:
1. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
2. On February 2, 2015, the Reporting Person was granted 2,530,500 restricted stock units (the "RSUs") under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). Each RSU represents a
contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion. The RSUs vest in two equal installments based on the Issuer's satisfaction of certain performance criteria and
continued employment of the Reporting Person as provided in the Restricted Stock Unit Award Agreement between the Issuer and the Reporting Person. The performance criteria for the first installment was
met, resulting in vesting of 1,265,250 RSUs.
3. Not applicable.
4. Please see the section titled "Remarks" below for additional information.
5. Represents withholding by the Issuer of shares in respect of tax liability incident to the vesting of a security issued in accordance with Rule 16b-3, and not a market sale of securities.
Remarks:
As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate of 10,746,209 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted
Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Plan.

                                                                                                                                 /s/ John F. Thero                              09/25/2018
                                                                                                                                 ** Signature of Reporting Person               Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
        Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 5 of 29 PageID: 1033
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                          OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                 OMB Number:                3235-0287
                                                                                                                                                                                 Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                 STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                hours per response:                  0.5
     obligations may continue. See
     Instruction 1(b).
                                                                   Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                          or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 THERO JOHN F                                                               AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                              X     Director                         10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                    Officer (give title              Other (specify
 (Last)                  (First)                 (Middle)                   09/30/2018                                                                        X     below)                           below)

 C/O AMARIN PHARMA, INC.                                                                                                                                                    President and CEO
 1430 ROUTE 206                                                             4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                        Line)
(Street)                                                                                                                                                      X     Form filed by One Reporting Person
 BEDMINSTER NJ                                   07921                                                                                                              Form filed by More than One Reporting
                                                                                                                                                                    Person

 (City)                  (State)                 (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                             2. Transaction         2A. Deemed            3.               4. Securities Acquired (A) or            5. Amount of            6. Ownership     7. Nature
                                                            Date                   Execution Date,       Transaction      Disposed Of (D) (Instr. 3, 4 and         Securities              Form: Direct     of Indirect
                                                            (Month/Day/Year)       if any                Code (Instr.     5)                                       Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)      8)                                                        Owned                   Indirect (I)     Ownership
                                                                                                                                                                   Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                   Reported
                                                                                                                                           (A) or
                                                                                                         Code       V     Amount                    Price          Transaction(s)
                                                                                                                                           (D)
                                                                                                                                                                   (Instr. 3 and 4)

Ordinary Shares(1)                                            09/30/2018                                    M                 37,500 (2)      A         (3)          2,309,285 (4)               D
Ordinary Shares(1)                                            09/30/2018                                   F (5)               14,757         D      $16.27          2,294,528 (4)               D

                                                Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                          (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed            4.              5. Number      6. Date Exercisable and       7. Title and            8. Price     9. Number of       10.            11. Nature
Derivative    Conversion Date                      Execution Date,       Transaction     of             Expiration Date               Amount of               of           derivative         Ownership      of Indirect
Security      or Exercise (Month/Day/Year)         if any                Code (Instr.    Derivative     (Month/Day/Year)              Securities              Derivative   Securities         Form:          Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)      8)              Securities                                   Underlying              Security     Beneficially       Direct (D)     Ownership
              Derivative                                                                 Acquired                                     Derivative              (Instr. 5)   Owned              or Indirect    (Instr. 4)
              Security                                                                   (A) or                                       Security (Instr. 3                   Following          (I) (Instr.
                                                                                         Disposed                                     and 4)                               Reported           4)
                                                                                         of (D)                                                                            Transaction(s)
                                                                                         (Instr. 3, 4                                                                      (Instr. 4)
                                                                                         and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                        Date        Expiration                    of
                                                                         Code       V    (A) (D)        Exercisable Date       Title              Shares

Restricted
                                                                                                                                      Ordinary
Stock            $0.00             09/30/2018                                M                37,500         (2)              (3)                 37,500          $0.00        112,500               D
        (6)                                                                                                                           Shares(1)
Units

Explanation of Responses:
1. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
2. As previously reported on July 8, 2015, the Reporting Person was granted 600,000 Restricted Stock Units ("RSUs") under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). These RSUs
vest in 16 equal quarterly installments. The thirteenth vesting event occurred on September 30, 2018.
3. Not applicable.
4. Please see the section titled "Remarks" below for additional information.
5. Represents withholding by the Issuer of shares in respect of tax liability incident to the vesting of a security issued in accordance with Rule 16b-3, and not a market sale of securities.
6. Each RSU represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate
of 10,731,452 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Plan.

                                                                                                                                    /s/ John F. Thero                          10/02/2018
                                                                                                                                    ** Signature of Reporting Person           Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
      Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 6 of 29 PageID: 1034
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                         OMB APPROVAL
                                                                                            Washington, D.C. 20549
                                                                                                                                                                               OMB Number:                3235-0287
                                                                                                                                                                               Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                               hours per response:              0.5
     obligations may continue. See
     Instruction 1(b).
                                                                 Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                        or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                  2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 THERO JOHN F                                                              AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                          X       Director                         10% Owner
                                                                           3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                  Officer (give title              Other (specify
 (Last)                  (First)                (Middle)                   11/12/2018                                                                     X       below)                           below)

 C/O AMARIN PHARMA, INC.                                                                                                                                                  President and CEO
 1430 ROUTE 206                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                       Line)
(Street)                                                                                                                                                  X       Form filed by One Reporting Person
 BEDMINSTER NJ                                  07921                                                                                                             Form filed by More than One Reporting
                                                                                                                                                                  Person

 (City)                  (State)                (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                         2. Transaction         2A. Deemed             3.             4. Securities Acquired (A) or                5. Amount of            6. Ownership    7. Nature
                                                        Date                   Execution Date,        Transaction    Disposed Of (D) (Instr. 3, 4 and 5)          Securities              Form: Direct    of Indirect
                                                        (Month/Day/Year)       if any                 Code (Instr.                                                Beneficially            (D) or          Beneficial
                                                                               (Month/Day/Year)       8)                                                          Owned                   Indirect (I)    Ownership
                                                                                                                                                                  Following               (Instr. 4)      (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                   (A) or
                                                                                                      Code      V    Amount                    Price              Transaction(s)
                                                                                                                                   (D)
                                                                                                                                                                  (Instr. 3 and 4)

Ordinary Shares(1)(2)                                    11/12/2018                                     M            407,611         A            $1.35            2,702,139 (3)               D
Ordinary Shares       (1)(2)                             11/12/2018                                      S           136,422         D         $18.0498    (4)     2,565,717     (3)           D
Ordinary Shares(1)(2)                                    11/12/2018                                      S           244,031         D         $19.0273 (5)        2,321,686 (3)               D
Ordinary Shares(1)(2)                                    11/12/2018                                      S           222,158         D         $19.7096 (6)        2,099,528 (3)               D
Ordinary Shares(1)(2)                                    11/12/2018                                      S             5,000         D         $20.722 (7)         2,094,528 (3)               D
                                                    Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                               (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction          3A. Deemed            4.             5. Number         6. Date Exercisable and   7. Title and             8. Price       9. Number of       10.           11. Nature
Derivative    Conversion Date                     Execution Date,       Transaction    of                Expiration Date           Amount of                of             derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)        if any                Code (Instr.   Derivative        (Month/Day/Year)          Securities               Derivative     Securities         Form:         Beneficial
(Instr. 3)    Price of                            (Month/Day/Year)      8)             Securities                                  Underlying               Security       Beneficially       Direct (D)    Ownership
              Derivative                                                               Acquired                                    Derivative               (Instr. 5)     Owned              or Indirect   (Instr. 4)
              Security                                                                 (A) or                                      Security (Instr. 3                      Following          (I) (Instr.
                                                                                       Disposed                                    and 4)                                  Reported           4)
                                                                                       of (D)                                                                              Transaction(s)
                                                                                       (Instr. 3, 4                                                                        (Instr. 4)
                                                                                       and 5)

                                                                                                                                                Amount
                                                                                                                                                or
                                                                                                                                                Number
                                                                                                         Date        Expiration                 of
                                                                        Code       V   (A) (D)           Exercisable Date       Title           Shares

Stock
Option                                                                                                                             Ordinary
(Right to
                 $1.35             11/12/2018                              M                407,611           (8)     12/21/2019
                                                                                                                                   Shares(2)
                                                                                                                                                407,611          $0.00               0              D
Buy)

Explanation of Responses:
1. The option exercise and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan adopted by the Reporting Person established in 2017. The option reported in this Form 4 was
granted in 2009 and was set to expire in 2019.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Please see the section titled "Remarks" below for additional information.
4. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $17.43 to $18.42, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff at the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
5. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $18.43 to $19.42, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff at the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
6. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $19.43 to $20.41, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff at the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
7. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $20.46 to $20.98, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff at the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
8. On December 21, 2009, the Reporting Person was granted an option to purchase 900,000 Ordinary Shares under the Amarin Corporation plc 2002 Stock Option Plan. The stock option is fully vested.
Remarks:
As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate of 10,123,841 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted
Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Amarin Corporation plc 2011 Plan.
      Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 7 of 29 PageID: 1035
                                                                                                                 /s/ John F. Thero                  11/14/2018
                                                                                                                 ** Signature of Reporting Person   Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
      Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 8 of 29 PageID: 1036
SEC Form 4
              FORM 4                           UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                          OMB APPROVAL
                                                                                               Washington, D.C. 20549
                                                                                                                                                                                 OMB Number:               3235-0287
                                                                                                                                                                                 Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                 hours per response:             0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                  2. Issuer Name and Ticker or Trading Symbol                                  5. Relationship of Reporting Person(s) to Issuer

 Kennedy Joseph T                                                          AMARIN CORP PLC\UK [ AMRN ]                                                  (Check all applicable)
                                                                                                                                                                   Director                       10% Owner
                                                                           3. Date of Earliest Transaction (Month/Day/Year)                                        Officer (give title            Other (specify
                                                                           09/22/2018                                                                         X    below)                         below)
 (Last)                  (First)                 (Middle)

 C/O AMARIN PHARMA, INC.                                                                                                                                                      General Counsel
 1430 ROUTE 206                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                     6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                        Line)
(Street)                                                                                                                                                      X    Form filed by One Reporting Person
 BEDMINSTER NJ                                   07921                                                                                                             Form filed by More than One Reporting
                                                                                                                                                                   Person

 (City)                  (State)                 (Zip)


                                           Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                             2. Transaction        2A. Deemed            3.               4. Securities Acquired (A) or            5. Amount of            6. Ownership     7. Nature
                                                            Date                  Execution Date,       Transaction      Disposed Of (D) (Instr. 3, 4             Securities              Form: Direct     of Indirect
                                                            (Month/Day/Year)      if any                Code (Instr.     and 5)                                   Beneficially            (D) or           Beneficial
                                                                                  (Month/Day/Year)      8)                                                        Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                          (A) or
                                                                                                        Code       V     Amount                    Price          Transaction(s)
                                                                                                                                          (D)
                                                                                                                                                                  (Instr. 3 and 4)

Ordinary Shares(1)                                           09/22/2018                                    A             199,500 (2)        A           (3)           217,934                 D(4)
                                               Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                         (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.              5. Number      6. Date Exercisable and      7. Title and             8. Price     9. Number of      10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction     of             Expiration Date              Amount of                of           derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.    Derivative     (Month/Day/Year)             Securities               Derivative   Securities        Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)              Securities                                  Underlying               Security     Beneficially      Direct (D)    Ownership
              Derivative                                                                 Acquired                                    Derivative               (Instr. 5)   Owned             or Indirect   (Instr. 4)
              Security                                                                   (A) or                                      Security (Instr.                      Following         (I) (Instr.
                                                                                         Disposed                                    3 and 4)                              Reported          4)
                                                                                         of (D)                                                                            Transaction(s)
                                                                                         (Instr. 3, 4                                                                      (Instr. 4)
                                                                                         and 5)

                                                                                                                                              Amount
                                                                                                                                              or
                                                                                                                                              Number
                                                                                                        Date        Expiration                of
                                                                         Code       V    (A)     (D)    Exercisable Date       Title          Shares

Explanation of Responses:
1. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
2. On February 2, 2015, the Reporting Person was granted 399,000 restricted stock units (the "RSUs") under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). Each RSU represents a
contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion. The RSUs vest in two equal installments based on the Issuer's satisfaction of certain performance criteria and
continued employment of the Reporting Person as provided in the Restricted Stock Unit Award Agreement between the Issuer and the Reporting Person. The performance criteria for the first installment was
met, resulting in vesting of 199,500 RSUs.
3. Not applicable.
4. Please see the section titled "Remarks" below for additional information.
Remarks:
As of the date of this Form 4, the Reporting Persons owns or holds the right to acquire an aggregate of 3,367,350 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted
Stock Units granted under the Amarin Corporation 2002 Stock Option Plan and the Plan.

                                                                                                                                /s/ Joseph T. Kennedy                         09/25/2018
                                                                                                                                ** Signature of Reporting Person              Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
      Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 9 of 29 PageID: 1037
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                         OMB APPROVAL
                                                                                             Washington, D.C. 20549
                                                                                                                                                                                OMB Number:               3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                hours per response:             0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 Zakrzewski Joseph S                                                        AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                           X       Director                        10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title             Other (specify
 (Last)                  (First)                 (Middle)                   09/24/2018                                                                             below)                          below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                         Line)
                                                                                                                                                           X       Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                   07921                                                                                                             Person


 (City)                  (State)                 (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                          2. Transaction       2A. Deemed               3.             4. Securities Acquired (A) or                5. Amount of           6. Ownership    7. Nature
                                                         Date                 Execution Date,          Transaction    Disposed Of (D) (Instr. 3, 4 and 5)          Securities             Form: Direct    of Indirect
                                                         (Month/Day/Year)     if any                   Code (Instr.                                                Beneficially           (D) or          Beneficial
                                                                              (Month/Day/Year)         8)                                                          Owned                  Indirect (I)    Ownership
                                                                                                                                                                   Following              (Instr. 4)      (Instr. 4)
                                                                                                                                                                   Reported
                                                                                                                                    (A) or
                                                                                                       Code      V    Amount                    Price              Transaction(s)
                                                                                                                                    (D)
                                                                                                                                                                   (Instr. 3 and 4)

Ordinary Shares(1)(2)                                     09/24/2018                                     M            500,000         A             $3.4              726,047                  D
Ordinary Shares       (1)(2)                              09/24/2018                                      S           407,251         D         $10.3016    (3)       318,796                  D
Ordinary Shares(1)(2)                                     09/24/2018                                      S            26,949         D         $11.2315 (4)          291,847                  D
Ordinary Shares(1)(2)                                     09/24/2018                                      S            65,800         D         $12.1781 (5)          226,047                  D
                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed           4.              5. Number         6. Date Exercisable and   7. Title and             8. Price       9. Number of      10.           11. Nature
Derivative    Conversion Date                      Execution Date,      Transaction     of                Expiration Date           Amount of                of             derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)         if any               Code (Instr.    Derivative        (Month/Day/Year)          Securities               Derivative     Securities        Form:         Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)     8)              Securities                                  Underlying               Security       Beneficially      Direct (D)    Ownership
              Derivative                                                                Acquired                                    Derivative               (Instr. 5)     Owned             or Indirect   (Instr. 4)
              Security                                                                  (A) or                                      Security (Instr. 3                      Following         (I) (Instr.
                                                                                        Disposed                                    and 4)                                  Reported          4)
                                                                                        of (D)                                                                              Transaction(s)
                                                                                        (Instr. 3, 4                                                                        (Instr. 4)
                                                                                        and 5)

                                                                                                                                                 Amount
                                                                                                                                                 or
                                                                                                                                                 Number
                                                                                                          Date        Expiration                 of
                                                                        Code       V    (A) (D)           Exercisable Date       Title           Shares

Stock
Option                                                                                                                              Ordinary
(Right to
                  $3.4             09/24/2018                               M                500,000           (6)     11/11/2020
                                                                                                                                    Shares(2)
                                                                                                                                                 500,000          $0.00        1,050,000            D
Buy)

Explanation of Responses:
1. The option exercises and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan adopted by the Reporting Person.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $9.69 to $10.68, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
4. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $10.69 to $11.68, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
5. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $11.69 to $12.45, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
6. The stock option granted to the Reporting Person is fully vested as of the date hereof.
Remarks:
                                                                                                                                /s/ Michael W. Kalb, by power
                                                                                                                                                              09/26/2018
                                                                                                                                of attorney
                                                                                                                                ** Signature of Reporting Person              Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
    Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 10 of 29 PageID: 1038
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
    Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 11 of 29 PageID: 1039
SEC Form 4
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                        OMB APPROVAL
                                                                                             Washington, D.C. 20549
                                                                                                                                                                                 OMB Number:                3235-0287
                                                                                                                                                                                 Estimated average burden
    Check this box if no longer subject
    to Section 16. Form 4 or Form 5                   STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                               hours per response:               0.5
    obligations may continue. See
    Instruction 1(b).
                                                                    Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                           or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                     2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 Kennedy Joseph T                                                             AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                                    Director                      10% Owner
                                                                              3. Date of Earliest Transaction (Month/Day/Year)                                      Officer (give title           Other (specify
                                                                              09/30/2018                                                                      X     below)                        below)
 (Last)                    (First)                 (Middle)

 C/O AMARIN PHARMA, INC.                                                                                                                                                       General Counsel
 1430 ROUTE 206                                                               4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                          Line)
(Street)                                                                                                                                                      X     Form filed by One Reporting Person
 BEDMINSTER NJ                                     07921                                                                                                            Form filed by More than One Reporting
                                                                                                                                                                    Person

 (City)                    (State)                 (Zip)

                                              Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                            2. Transaction      2A. Deemed          3.                 4. Securities Acquired (A) or                 5. Amount of           6. Ownership     7. Nature
                                                           Date                Execution Date,     Transaction        Disposed Of (D) (Instr. 3, 4 and 5)           Securities             Form: Direct     of Indirect
                                                           (Month/Day/Year)    if any              Code (Instr.                                                     Beneficially           (D) or           Beneficial
                                                                               (Month/Day/Year)    8)                                                               Owned                  Indirect (I)     Ownership
                                                                                                                                                                    Following              (Instr. 4)       (Instr. 4)
                                                                                                                                    (A)                             Reported
                                                                                                   Code          V    Amount        or          Price               Transaction(s)
                                                                                                                                    (D)                             (Instr. 3 and 4)

Ordinary Shares(1)                                          09/30/2018                                  M             47,188 (2)      A                 (3)               265,122              D(4)
Ordinary Shares(1)                                          09/30/2018                                  M              6,250 (5)      A                 (3)               271,372              D(4)
Ordinary Shares      (1)
                                                            09/30/2018                                 F (6)           26,495         D            $16.27                 244,877              D(4)
Ordinary Shares(1)(7)                                       10/01/2018                                  M               1,953         A            $1.02                  246,830              D(4)
Ordinary Shares(1)(7)                                       10/01/2018                                  M              18,749         A             $2.5                  265,579              D(4)
Ordinary Shares(1)(7)                                       10/01/2018                                  M               2,604         A             $1.4                  268,183              D(4)
Ordinary Shares(1)(7)                                       10/01/2018                                  S              33,049         D         $16.3304 (8)              235,134              D(4)
Ordinary Shares(1)(7)                                       10/01/2018                                  S               8,800         D         $17.4654 (9)              226,334              D(4)
Ordinary Shares(1)(7)                                       10/01/2018                                  S               8,400         D         $17.9916 (10)             217,934              D(4)
                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.             5. Number       6. Date Exercisable and     7. Title and              8. Price      9. Number of      10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction    of              Expiration Date             Amount of                 of            derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.   Derivative      (Month/Day/Year)            Securities                Derivative    Securities        Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)             Securities                                  Underlying                Security      Beneficially      Direct (D)    Ownership
              Derivative                                                                Acquired                                    Derivative                (Instr. 5)    Owned             or Indirect   (Instr. 4)
              Security                                                                  (A) or                                      Security (Instr. 3                      Following         (I) (Instr.
                                                                                        Disposed                                    and 4)                                  Reported          4)
                                                                                        of (D)                                                                              Transaction(s)
                                                                                        (Instr. 3, 4                                                                        (Instr. 4)
                                                                                        and 5)

                                                                                                                                                 Amount
                                                                                                                                                 or
                                                                                                                                                 Number
                                                                                                        Date        Expiration                   of
                                                                         Code       V   (A) (D)         Exercisable Date       Title             Shares

Restricted
                                                                                                                                    Ordinary
Stock            $0.00               09/30/2018                               M              47,188            (2)         (3)                   47,188           $0.00         141,562           D
                                                                                                                                    Shares(1)
Units(11)
Restricted
                                                                                                                                    Ordinary
Stock            $0.00               09/30/2018                               M               6,250            (5)         (3)                    6,250           $0.00         18,750            D
                                                                                                                                    Shares(1)
Units(11)
Stock
Option                                                                                                                              Ordinary
(Right to
                 $1.02               10/01/2018                               M               1,953            (12)    02/01/2025
                                                                                                                                    Shares(1)
                                                                                                                                                  1,953           $0.00          7,812            D
Buy)
Stock
Option                                                                                                                              Ordinary
(Right to
                 $2.5                10/01/2018                               M              18,749            (13)    07/06/2025
                                                                                                                                    Shares(1)
                                                                                                                                                 18,749           $0.00         168,760           D
Buy)
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 12 of 29 PageID: 1040
                                               Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                         (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed            4.              5. Number      6. Date Exercisable and      7. Title and           8. Price      9. Number of      10.           11. Nature
Derivative    Conversion Date                      Execution Date,       Transaction     of             Expiration Date              Amount of              of            derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)         if any                Code (Instr.    Derivative     (Month/Day/Year)             Securities             Derivative    Securities        Form:         Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)      8)              Securities                                  Underlying             Security      Beneficially      Direct (D)    Ownership
              Derivative                                                                 Acquired                                    Derivative             (Instr. 5)    Owned             or Indirect   (Instr. 4)
              Security                                                                   (A) or                                      Security (Instr. 3                   Following         (I) (Instr.
                                                                                         Disposed                                    and 4)                               Reported          4)
                                                                                         of (D)                                                                           Transaction(s)
                                                                                         (Instr. 3, 4                                                                     (Instr. 4)
                                                                                         and 5)

                                                                                                                                                 Amount
                                                                                                                                                 or
                                                                                                                                                 Number
                                                                                                        Date        Expiration                   of
                                                                         Code       V    (A) (D)        Exercisable Date       Title             Shares

Stock
Option                                                                                                                               Ordinary
(Right to
                     $1.4        10/01/2018                                  M                 2,604         (14)      01/31/2026
                                                                                                                                     Shares(1)
                                                                                                                                                 2,604         $0.00          41,666             D
Buy)

Explanation of Responses:
1. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
2. As previously reported on July 8, 2015, the Reporting Person was granted 755,000 Restricted Stock Units ("RSUs") under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). These RSUs
vest in 16 equal quarterly installments. The thirteenth vesting event occurred on September 30, 2018.
3. Not applicable.
4. Please see the section titled "Remarks" below for additional information.
5. As previously reported on October 6, 2015, the Reporting Person was granted 100,000 RSUs under the Plan. These RSUs vest in 16 equal quarterly installments. The thirteenth vesting event occurred on
September 30, 2018.
6. Represents withholding by the Issuer of shares in respect of tax liability incident to the vesting of a security issued in accordance with Rule 16b-3, and not a market sale of securities.
7. The option exercises and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan adopted by the Reporting Person.
8. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $15.80 to $16.78, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
9. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $16.80 to $17.79, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
10. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $17.80 to $18.45, inclusive. The Reporting Person undertakes to provide
to the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
11. Each RSU represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion.
12. On February 2, 2015, the Reporting Person was granted an option to purchase 93,750 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal
monthly installments on the last day of each month that began on February 28, 2015.
13. On July 6, 2015, the Reporting Person was granted an option to purchase 900,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal monthly
installments on the last day of each month that began on July 31, 2015.
14. On February 1, 2016, the Reporting Person was granted an option to purchase 125,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal
monthly installments on the last day of each month that began on February 29, 2016.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Persons owns or holds the right to acquire an aggregate
of 2,210,900 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted Stock Units granted under the Amarin Corporation 2002 Stock Option Plan and the Plan.

                                                                                                                                 /s/ Joseph T. Kennedy                       10/02/2018
                                                                                                                                 ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 13 of 29 PageID: 1041
SEC Form 4
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                OMB Number:                3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                  STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:               0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                5. Relationship of Reporting Person(s) to Issuer

 Peterson Kristine                                                          AMARIN CORP PLC\UK [ AMRN ]                                                (Check all applicable)
                                                                                                                                                             X     Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title           Other (specify
 (Last)                    (First)                 (Middle)                 05/14/2018                                                                             below)                        below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                   6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                        Line)
                                                                                                                                                             X     Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                     07921                                                                                                           Person


 (City)                    (State)                 (Zip)

                                              Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                               2. Transaction       2A. Deemed             3.                4. Securities Acquired (A) or         5. Amount of            6. Ownership     7. Nature
                                                              Date                 Execution Date,        Transaction       Disposed Of (D) (Instr. 3, 4          Securities              Form: Direct     of Indirect
                                                              (Month/Day/Year)     if any                 Code (Instr.      and 5)                                Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)       8)                                                      Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                            (A) or
                                                                                                          Code       V      Amount                   Price        Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                  (Instr. 3 and 4)

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.             5. Number      6. Date Exercisable and        7. Title and           8. Price     9. Number of       10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction    of             Expiration Date                Amount of              of           derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.   Derivative     (Month/Day/Year)               Securities             Derivative   Securities         Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)             Securities                                    Underlying             Security     Beneficially       Direct (D)    Ownership
              Derivative                                                                Acquired                                      Derivative             (Instr. 5)   Owned              or Indirect   (Instr. 4)
              Security                                                                  (A) or                                        Security (Instr. 3                  Following          (I) (Instr.
                                                                                        Disposed                                      and 4)                              Reported           4)
                                                                                        of (D)                                                                            Transaction(s)
                                                                                        (Instr. 3, 4                                                                      (Instr. 4)
                                                                                        and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                      Date        Expiration                      of
                                                                         Code       V   (A)       (D) Exercisable Date       Title                Shares

Stock
Option                                                                                                                                Ordinary
(right to
                 $3.21               05/14/2018                             A           46,973              (1)          05/14/2028
                                                                                                                                      Shares(2)
                                                                                                                                                  46,973         $0.00         46,973            D
buy)

Restricted                                                                                                                            Ordinary
Stock           $0.00(3)             05/14/2018                             A           31,153              (4)             (5)
                                                                                                                                      Shares(2)
                                                                                                                                                  31,153         $0.00         31,153            D
Units

Explanation of Responses:
1. On May 14, 2018, the Reporting Person was granted an option to purchase 46,973 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The option shall vest and
become exercisable in a single annual installment upon the earlier of (i) the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in 2019.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Each Restricted Stock Unit ("RSU") represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion, with settlement to be made on a deferred basis, specifically
upon the non-employee director's separation of service with the Issuer.
4. On May 14, 2018, the Reporting Person was granted 31,153 RSUs under the Plan. The RSUs vest in equal annual installments over a three-year period, with each installment vesting upon the earlier of (i)
the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in such year.
5. Not applicable.
Remarks:
These grants are made in accordance with the Issuer's previously disclosed non-employee director compensation program. In the event of a Change of Control (as defined in the Plan), each of the grants described
in this Form 4 vests in full.

                                                                                                                                  /s/ Michael W. Kalb, by power
                                                                                                                                                                10/02/2018
                                                                                                                                  of attorney
                                                                                                                                  ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 14 of 29 PageID: 1042
SEC Form 4
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                OMB Number:                3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                  STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:               0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                5. Relationship of Reporting Person(s) to Issuer

 VAN HEEK G JAN                                                             AMARIN CORP PLC\UK [ AMRN ]                                                (Check all applicable)
                                                                                                                                                             X     Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title           Other (specify
 (Last)                    (First)                 (Middle)                 05/14/2018                                                                             below)                        below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                   6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                        Line)
                                                                                                                                                             X     Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                     07921                                                                                                           Person


 (City)                    (State)                 (Zip)

                                              Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                               2. Transaction       2A. Deemed             3.                4. Securities Acquired (A) or         5. Amount of            6. Ownership     7. Nature
                                                              Date                 Execution Date,        Transaction       Disposed Of (D) (Instr. 3, 4          Securities              Form: Direct     of Indirect
                                                              (Month/Day/Year)     if any                 Code (Instr.      and 5)                                Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)       8)                                                      Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                            (A) or
                                                                                                          Code       V      Amount                   Price        Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                  (Instr. 3 and 4)

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.             5. Number      6. Date Exercisable and        7. Title and           8. Price     9. Number of       10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction    of             Expiration Date                Amount of              of           derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.   Derivative     (Month/Day/Year)               Securities             Derivative   Securities         Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)             Securities                                    Underlying             Security     Beneficially       Direct (D)    Ownership
              Derivative                                                                Acquired                                      Derivative             (Instr. 5)   Owned              or Indirect   (Instr. 4)
              Security                                                                  (A) or                                        Security (Instr. 3                  Following          (I) (Instr.
                                                                                        Disposed                                      and 4)                              Reported           4)
                                                                                        of (D)                                                                            Transaction(s)
                                                                                        (Instr. 3, 4                                                                      (Instr. 4)
                                                                                        and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                      Date        Expiration                      of
                                                                         Code       V   (A)       (D) Exercisable Date       Title                Shares

Stock
Option                                                                                                                                Ordinary
(right to
                 $3.21               05/14/2018                             A           46,973              (1)          05/14/2028
                                                                                                                                      Shares(2)
                                                                                                                                                  46,973         $0.00         46,973            D
buy)

Restricted                                                                                                                            Ordinary
Stock           $0.00(3)             05/14/2018                             A           31,153              (4)             (5)
                                                                                                                                      Shares(2)
                                                                                                                                                  31,153         $0.00         31,153            D
Units

Explanation of Responses:
1. On May 14, 2018, the Reporting Person was granted an option to purchase 46,973 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The option shall vest and
become exercisable in a single annual installment upon the earlier of (i) the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in 2019.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Each Restricted Stock Unit ("RSU") represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion, with settlement to be made on a deferred basis, specifically
upon the non-employee director's separation of service with the Issuer.
4. On May 14, 2018, the Reporting Person was granted 31,153 RSUs under the Plan. The RSUs vest in equal annual installments over a three-year period, with each installment vesting upon the earlier of (i)
the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in such year.
5. Not applicable.
Remarks:
These grants are made in accordance with the Issuer's previously disclosed non-employee director compensation program. In the event of a Change of Control (as defined in the Plan), each of the grants described
in this Form 4 vests in full.

                                                                                                                                  /s/ Michael W. Kalb, by power
                                                                                                                                                                10/02/2018
                                                                                                                                  of attorney
                                                                                                                                  ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 15 of 29 PageID: 1043
SEC Form 4
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                OMB Number:                3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                  STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:               0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                5. Relationship of Reporting Person(s) to Issuer

 Ekman Lars                                                                 AMARIN CORP PLC\UK [ AMRN ]                                                (Check all applicable)
                                                                                                                                                             X     Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title           Other (specify
 (Last)                    (First)                 (Middle)                 05/14/2018                                                                             below)                        below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                   6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                        Line)
                                                                                                                                                             X     Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                     07921                                                                                                           Person


 (City)                    (State)                 (Zip)

                                              Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                               2. Transaction       2A. Deemed             3.                4. Securities Acquired (A) or         5. Amount of            6. Ownership     7. Nature
                                                              Date                 Execution Date,        Transaction       Disposed Of (D) (Instr. 3, 4          Securities              Form: Direct     of Indirect
                                                              (Month/Day/Year)     if any                 Code (Instr.      and 5)                                Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)       8)                                                      Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                            (A) or
                                                                                                          Code       V      Amount                   Price        Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                  (Instr. 3 and 4)

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.             5. Number      6. Date Exercisable and        7. Title and           8. Price     9. Number of       10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction    of             Expiration Date                Amount of              of           derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.   Derivative     (Month/Day/Year)               Securities             Derivative   Securities         Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)             Securities                                    Underlying             Security     Beneficially       Direct (D)    Ownership
              Derivative                                                                Acquired                                      Derivative             (Instr. 5)   Owned              or Indirect   (Instr. 4)
              Security                                                                  (A) or                                        Security (Instr. 3                  Following          (I) (Instr.
                                                                                        Disposed                                      and 4)                              Reported           4)
                                                                                        of (D)                                                                            Transaction(s)
                                                                                        (Instr. 3, 4                                                                      (Instr. 4)
                                                                                        and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                      Date        Expiration                      of
                                                                         Code       V   (A)       (D) Exercisable Date       Title                Shares

Stock
Option                                                                                                                                Ordinary
(right to
                 $3.21               05/14/2018                             A           51,671              (1)          05/14/2028
                                                                                                                                      Shares(2)
                                                                                                                                                  51,671         $0.00         51,671            D
buy)

Restricted                                                                                                                            Ordinary
Stock           $0.00(3)             05/14/2018                             A           34,269              (4)             (5)
                                                                                                                                      Shares(2)
                                                                                                                                                  34,269         $0.00         34,269            D
Units

Explanation of Responses:
1. On May 14, 2018, the Reporting Person was granted an option to purchase 51,671 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The option shall vest and
become exercisable in a single annual installment upon the earlier of (i) the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in 2019.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Each Restricted Stock Unit ("RSU") represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion, with settlement to be made on a deferred basis, specifically
upon the non-employee director's separation of service with the Issuer.
4. On May 14, 2018, the Reporting Person was granted 34,269 RSUs under the Plan. The RSUs vest in equal annual installments over a three-year period, with each installment vesting upon the earlier of (i)
the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in such year.
5. Not applicable.
Remarks:
These grants are made in accordance with the Issuer's previously disclosed non-employee director compensation program. In the event of a Change of Control (as defined in the Plan), each of the grants described
in this Form 4 vests in full.

                                                                                                                                  /s/ Michael W. Kalb, by power
                                                                                                                                                                10/02/2018
                                                                                                                                  of attorney
                                                                                                                                  ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 16 of 29 PageID: 1044
SEC Form 4
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                OMB Number:                3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                  STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:               0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                5. Relationship of Reporting Person(s) to Issuer

 O'Sullivan Patrick J                                                       AMARIN CORP PLC\UK [ AMRN ]                                                (Check all applicable)
                                                                                                                                                             X     Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title           Other (specify
 (Last)                    (First)                 (Middle)                 05/14/2018                                                                             below)                        below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                   6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                        Line)
                                                                                                                                                             X     Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                     07921                                                                                                           Person


 (City)                    (State)                 (Zip)

                                              Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                               2. Transaction       2A. Deemed             3.                4. Securities Acquired (A) or         5. Amount of            6. Ownership     7. Nature
                                                              Date                 Execution Date,        Transaction       Disposed Of (D) (Instr. 3, 4          Securities              Form: Direct     of Indirect
                                                              (Month/Day/Year)     if any                 Code (Instr.      and 5)                                Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)       8)                                                      Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                            (A) or
                                                                                                          Code       V      Amount                   Price        Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                  (Instr. 3 and 4)

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.             5. Number      6. Date Exercisable and        7. Title and           8. Price     9. Number of       10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction    of             Expiration Date                Amount of              of           derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.   Derivative     (Month/Day/Year)               Securities             Derivative   Securities         Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)             Securities                                    Underlying             Security     Beneficially       Direct (D)    Ownership
              Derivative                                                                Acquired                                      Derivative             (Instr. 5)   Owned              or Indirect   (Instr. 4)
              Security                                                                  (A) or                                        Security (Instr. 3                  Following          (I) (Instr.
                                                                                        Disposed                                      and 4)                              Reported           4)
                                                                                        of (D)                                                                            Transaction(s)
                                                                                        (Instr. 3, 4                                                                      (Instr. 4)
                                                                                        and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                      Date        Expiration                      of
                                                                         Code       V   (A)       (D) Exercisable Date       Title                Shares

Stock
Option                                                                                                                                Ordinary
(right to
                 $3.21               05/14/2018                             A           46,973              (1)          05/14/2028
                                                                                                                                      Shares(2)
                                                                                                                                                  46,973         $0.00         46,973            D
buy)

Restricted                                                                                                                            Ordinary
Stock           $0.00(3)             05/14/2018                             A           31,153              (4)             (5)
                                                                                                                                      Shares(2)
                                                                                                                                                  31,153         $0.00         31,153            D
Units

Explanation of Responses:
1. On May 14, 2018, the Reporting Person was granted an option to purchase 46,973 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The option shall vest and
become exercisable in a single annual installment upon the earlier of (i) the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in 2019.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Each Restricted Stock Unit ("RSU") represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion, with settlement to be made on a deferred basis, specifically
upon the non-employee director's separation of service with the Issuer.
4. On May 14, 2018, the Reporting Person was granted 31,153 RSUs under the Plan. The RSUs vest in equal annual installments over a three-year period, with each installment vesting upon the earlier of (i)
the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in such year.
5. Not applicable.
Remarks:
These grants are made in accordance with the Issuer's previously disclosed non-employee director compensation program. In the event of a Change of Control (as defined in the Plan), each of the grants described
in this Form 4 vests in full.

                                                                                                                                  /s/ Michael W. Kalb, by power
                                                                                                                                                                10/02/2018
                                                                                                                                  of attorney
                                                                                                                                  ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 17 of 29 PageID: 1045
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                             Washington, D.C. 20549
                                                                                                                                                                              OMB Number:              3235-0287
                                                                                                                                                                              Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:             0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 Kalb Michael Wayne                                                         AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                                 Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)                                     Officer (give title           Other (specify
                                                                            09/24/2018                                                                     X     below)                        below)
 (Last)                  (First)                 (Middle)

 C/O AMARIN PHARMA, INC.                                                                                                                                                    SVP and CFO
 1430 ROUTE 206                                                             4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                        Line)
(Street)                                                                                                                                                   X     Form filed by One Reporting Person
 BEDMINSTER NJ                                   07921                                                                                                           Form filed by More than One Reporting
                                                                                                                                                                 Person

 (City)                  (State)                 (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                          2. Transaction        2A. Deemed              3.             4. Securities Acquired (A) or             5. Amount of            6. Ownership   7. Nature
                                                         Date                  Execution Date,         Transaction    Disposed Of (D) (Instr. 3, 4 and 5)       Securities              Form: Direct   of Indirect
                                                         (Month/Day/Year)      if any                  Code (Instr.                                             Beneficially            (D) or         Beneficial
                                                                               (Month/Day/Year)        8)                                                       Owned                   Indirect (I)   Ownership
                                                                                                                                                                Following               (Instr. 4)     (Instr. 4)
                                                                                                                                                                Reported
                                                                                                                                    (A) or
                                                                                                       Code      V    Amount                    Price           Transaction(s)
                                                                                                                                    (D)
                                                                                                                                                                (Instr. 3 and 4)

Ordinary Shares(1)(2)                                     09/24/2018                                     M            150,000         A            $2.19            164,996                 D(3)
Ordinary Shares(1)(2)                                     09/24/2018                                      S            79,800         D         $10.152 (4)            85,196               D(3)
Ordinary Shares(1)(2)                                     09/24/2018                                      S            70,200         D         $10.7211 (5)           14,996               D(3)
                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction          3A. Deemed            4.              5. Number         6. Date Exercisable and   7. Title and             8. Price     9. Number of      10.           11. Nature
Derivative    Conversion Date                     Execution Date,       Transaction     of                Expiration Date           Amount of                of           derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)        if any                Code (Instr.    Derivative        (Month/Day/Year)          Securities               Derivative   Securities        Form:         Beneficial
(Instr. 3)    Price of                            (Month/Day/Year)      8)              Securities                                  Underlying               Security     Beneficially      Direct (D)    Ownership
              Derivative                                                                Acquired                                    Derivative               (Instr. 5)   Owned             or Indirect   (Instr. 4)
              Security                                                                  (A) or                                      Security (Instr. 3                    Following         (I) (Instr.
                                                                                        Disposed                                    and 4)                                Reported          4)
                                                                                        of (D)                                                                            Transaction(s)
                                                                                        (Instr. 3, 4                                                                      (Instr. 4)
                                                                                        and 5)

                                                                                                                                                 Amount
                                                                                                                                                 or
                                                                                                                                                 Number
                                                                                                          Date        Expiration                 of
                                                                        Code       V    (A) (D)           Exercisable Date       Title           Shares

Stock
Option                                                                                                                              Ordinary
(Right to
                 $2.19             09/24/2018                               M                150,000           (6)     07/01/2026
                                                                                                                                    Shares(2)
                                                                                                                                                 150,000       $0.00          475,000              D
Buy)

Explanation of Responses:
1. The option exercises and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan adopted by the Reporting Person.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Please see the section titled "Remarks" below for additional information.
4. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $9.54 to $10.53, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
5. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $10.54 to $11.08, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
6. On July 1, 2016, the Reporting Person was granted an option to purchase 625,000 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The shares subject to this
option shall vest as follows: 25% of the total number of underlying shares shall vest on July 1, 2017, and the remaining 75% of the underlying shares shall vest ratably over the subsequent 36 months.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate
of 1,095,996 Ordinary Shares of the Issuer in the form of Ordinary Shares, stock options and Restricted Stock Units granted under the Amarin Corporation plc 2011 Stock Incentive Plan.

                                                                                                                                /s/ Joseph Kennedy, by power
                                                                                                                                                             09/26/2018
                                                                                                                                of attorney
                                                                                                                                ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
    Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 18 of 29 PageID: 1046
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 19 of 29 PageID: 1047
SEC Form 4
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                OMB Number:                3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                  STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:               0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                5. Relationship of Reporting Person(s) to Issuer

 Zakrzewski Joseph S                                                        AMARIN CORP PLC\UK [ AMRN ]                                                (Check all applicable)
                                                                                                                                                             X     Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title           Other (specify
 (Last)                    (First)                 (Middle)                 05/14/2018                                                                             below)                        below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                   6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                        Line)
                                                                                                                                                             X     Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                     07921                                                                                                           Person


 (City)                    (State)                 (Zip)

                                              Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                               2. Transaction       2A. Deemed             3.                4. Securities Acquired (A) or         5. Amount of            6. Ownership     7. Nature
                                                              Date                 Execution Date,        Transaction       Disposed Of (D) (Instr. 3, 4          Securities              Form: Direct     of Indirect
                                                              (Month/Day/Year)     if any                 Code (Instr.      and 5)                                Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)       8)                                                      Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                            (A) or
                                                                                                          Code       V      Amount                   Price        Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                  (Instr. 3 and 4)

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.             5. Number      6. Date Exercisable and        7. Title and           8. Price     9. Number of       10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction    of             Expiration Date                Amount of              of           derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.   Derivative     (Month/Day/Year)               Securities             Derivative   Securities         Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)             Securities                                    Underlying             Security     Beneficially       Direct (D)    Ownership
              Derivative                                                                Acquired                                      Derivative             (Instr. 5)   Owned              or Indirect   (Instr. 4)
              Security                                                                  (A) or                                        Security (Instr. 3                  Following          (I) (Instr.
                                                                                        Disposed                                      and 4)                              Reported           4)
                                                                                        of (D)                                                                            Transaction(s)
                                                                                        (Instr. 3, 4                                                                      (Instr. 4)
                                                                                        and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                      Date        Expiration                      of
                                                                         Code       V   (A)       (D) Exercisable Date       Title                Shares

Stock
Option                                                                                                                                Ordinary
(right to
                 $3.21               05/14/2018                             A           46,973              (1)          05/14/2028
                                                                                                                                      Shares(2)
                                                                                                                                                  46,973         $0.00         46,973            D
buy)

Restricted                                                                                                                            Ordinary
Stock           $0.00(3)             05/14/2018                             A           31,153              (4)             (5)
                                                                                                                                      Shares(2)
                                                                                                                                                  31,153         $0.00         31,153            D
Units

Explanation of Responses:
1. On May 14, 2018, the Reporting Person was granted an option to purchase 46,973 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The option shall vest and
become exercisable in a single annual installment upon the earlier of (i) the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in 2019.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Each Restricted Stock Unit ("RSU") represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion, with settlement to be made on a deferred basis, specifically
upon the non-employee director's separation of service with the Issuer.
4. On May 14, 2018, the Reporting Person was granted 31,153 RSUs under the Plan. The RSUs vest in equal annual installments over a three-year period, with each installment vesting upon the earlier of (i)
the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in such year.
5. Not applicable.
Remarks:
These grants are made in accordance with the Issuer's previously disclosed non-employee director compensation program. In the event of a Change of Control (as defined in the Plan), each of the grants described
in this Form 4 vests in full.

                                                                                                                                  /s/ Michael W. Kalb, by power
                                                                                                                                                                10/02/2018
                                                                                                                                  of attorney
                                                                                                                                  ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 20 of 29 PageID: 1048
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                         OMB APPROVAL
                                                                                             Washington, D.C. 20549
                                                                                                                                                                                OMB Number:               3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                hours per response:             0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 Zakrzewski Joseph S                                                        AMARIN CORP PLC\UK [ AMRN ]                                                 (Check all applicable)
                                                                                                                                                           X       Director                        10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title             Other (specify
 (Last)                  (First)                 (Middle)                   09/24/2018                                                                             below)                          below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                         Line)
                                                                                                                                                           X       Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                   07921                                                                                                             Person


 (City)                  (State)                 (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                          2. Transaction       2A. Deemed               3.             4. Securities Acquired (A) or                5. Amount of           6. Ownership    7. Nature
                                                         Date                 Execution Date,          Transaction    Disposed Of (D) (Instr. 3, 4 and 5)          Securities             Form: Direct    of Indirect
                                                         (Month/Day/Year)     if any                   Code (Instr.                                                Beneficially           (D) or          Beneficial
                                                                              (Month/Day/Year)         8)                                                          Owned                  Indirect (I)    Ownership
                                                                                                                                                                   Following              (Instr. 4)      (Instr. 4)
                                                                                                                                                                   Reported
                                                                                                                                    (A) or
                                                                                                       Code      V    Amount                    Price              Transaction(s)
                                                                                                                                    (D)
                                                                                                                                                                   (Instr. 3 and 4)

Ordinary Shares(1)(2)                                     09/24/2018                                     M            500,000         A             $3.4              726,047                  D
Ordinary Shares       (1)(2)                              09/24/2018                                      S           407,251         D         $10.3016    (3)       318,796                  D
Ordinary Shares(1)(2)                                     09/24/2018                                      S            26,949         D         $11.2315 (4)          291,847                  D
Ordinary Shares(1)(2)                                     09/24/2018                                      S            65,800         D         $12.1781 (5)          226,047                  D
                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed           4.              5. Number         6. Date Exercisable and   7. Title and             8. Price       9. Number of      10.           11. Nature
Derivative    Conversion Date                      Execution Date,      Transaction     of                Expiration Date           Amount of                of             derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)         if any               Code (Instr.    Derivative        (Month/Day/Year)          Securities               Derivative     Securities        Form:         Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)     8)              Securities                                  Underlying               Security       Beneficially      Direct (D)    Ownership
              Derivative                                                                Acquired                                    Derivative               (Instr. 5)     Owned             or Indirect   (Instr. 4)
              Security                                                                  (A) or                                      Security (Instr. 3                      Following         (I) (Instr.
                                                                                        Disposed                                    and 4)                                  Reported          4)
                                                                                        of (D)                                                                              Transaction(s)
                                                                                        (Instr. 3, 4                                                                        (Instr. 4)
                                                                                        and 5)

                                                                                                                                                 Amount
                                                                                                                                                 or
                                                                                                                                                 Number
                                                                                                          Date        Expiration                 of
                                                                        Code       V    (A) (D)           Exercisable Date       Title           Shares

Stock
Option                                                                                                                              Ordinary
(Right to
                  $3.4             09/24/2018                               M                500,000           (6)     11/11/2020
                                                                                                                                    Shares(2)
                                                                                                                                                 500,000          $0.00        1,050,000            D
Buy)

Explanation of Responses:
1. The option exercises and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan adopted by the Reporting Person.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $9.69 to $10.68, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
4. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $10.69 to $11.68, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
5. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $11.69 to $12.45, inclusive. The Reporting Person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
6. The stock option granted to the Reporting Person is fully vested as of the date hereof.
Remarks:
                                                                                                                                /s/ Michael W. Kalb, by power
                                                                                                                                                              09/26/2018
                                                                                                                                of attorney
                                                                                                                                ** Signature of Reporting Person              Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
    Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 21 of 29 PageID: 1049
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 22 of 29 PageID: 1050
SEC Form 4
              FORM 4                           UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                          OMB APPROVAL
                                                                                               Washington, D.C. 20549
                                                                                                                                                                                  OMB Number:              3235-0287
                                                                                                                                                                                  Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                  hours per response:            0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                  2. Issuer Name and Ticker or Trading Symbol                                  5. Relationship of Reporting Person(s) to Issuer

 Ketchum Steven B                                                          AMARIN CORP PLC\UK [ AMRN ]                                                  (Check all applicable)
                                                                                                                                                                   Director                       10% Owner
                                                                           3. Date of Earliest Transaction (Month/Day/Year)                                        Officer (give title            Other (specify
                                                                           09/22/2018                                                                         X    below)                         below)
 (Last)                  (First)                 (Middle)

 C/O AMARIN PHARMA, INC.                                                                                                                                                   Chief Scientific Officer
 1430 ROUTE 206                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                     6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                        Line)
(Street)                                                                                                                                                      X    Form filed by One Reporting Person
 BEDMINSTER NJ                                   07921                                                                                                             Form filed by More than One Reporting
                                                                                                                                                                   Person

 (City)                  (State)                 (Zip)


                                           Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                             2. Transaction        2A. Deemed            3.               4. Securities Acquired (A) or            5. Amount of            6. Ownership     7. Nature
                                                            Date                  Execution Date,       Transaction      Disposed Of (D) (Instr. 3, 4             Securities              Form: Direct     of Indirect
                                                            (Month/Day/Year)      if any                Code (Instr.     and 5)                                   Beneficially            (D) or           Beneficial
                                                                                  (Month/Day/Year)      8)                                                        Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                          (A) or
                                                                                                        Code       V     Amount                    Price          Transaction(s)
                                                                                                                                          (D)
                                                                                                                                                                  (Instr. 3 and 4)

Ordinary Shares(1)                                           09/22/2018                                    A             199,500 (2)        A           (3)           400,473                 D(4)
                                               Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                         (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.              5. Number      6. Date Exercisable and      7. Title and             8. Price      9. Number of     10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction     of             Expiration Date              Amount of                of            derivative       Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.    Derivative     (Month/Day/Year)             Securities               Derivative    Securities       Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)              Securities                                  Underlying               Security      Beneficially     Direct (D)    Ownership
              Derivative                                                                 Acquired                                    Derivative               (Instr. 5)    Owned            or Indirect   (Instr. 4)
              Security                                                                   (A) or                                      Security (Instr.                       Following        (I) (Instr.
                                                                                         Disposed                                    3 and 4)                               Reported         4)
                                                                                         of (D)                                                                             Transaction(s)
                                                                                         (Instr. 3, 4                                                                       (Instr. 4)
                                                                                         and 5)

                                                                                                                                              Amount
                                                                                                                                              or
                                                                                                                                              Number
                                                                                                        Date        Expiration                of
                                                                         Code       V    (A)     (D)    Exercisable Date       Title          Shares

Explanation of Responses:
1. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
2. On February 2, 2015, the Reporting Person was granted 399,000 restricted stock units (the "RSUs") under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). Each RSU represents a
contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion. The RSUs vest in two equal installments based on the Issuer's satisfaction of certain performance criteria and
continued employment of the Reporting Person as provided in the Restricted Stock Unit Award Agreement between the Issuer and the Reporting Person. The performance criteria for the first installment was
met, resulting in vesting of 199,500 RSUs.
3. Not applicable.
4. Please see the section titled "Remarks" below for additional information.
Remarks:
As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate of 2,756,882 Ordinary Shares of the Issuer in the form of Ordinary Shares, and stock options and Restricted
Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Amarin Corporation plc 2011 Stock Incentive Plan.

                                                                                                                                /s/ Joseph Kennedy, by power
                                                                                                                                                             09/25/2018
                                                                                                                                of attorney
                                                                                                                                ** Signature of Reporting Person               Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
    Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 23 of 29 PageID: 1051
SEC Form 4
              FORM 4                           UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                      OMB APPROVAL
                                                                                         Washington, D.C. 20549
                                                                                                                                                                            OMB Number:              3235-0287
                                                                                                                                                                            Estimated average burden
    Check this box if no longer subject
    to Section 16. Form 4 or Form 5               STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:             0.5
    obligations may continue. See
    Instruction 1(b).
                                                               Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                      or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                 2. Issuer Name and Ticker or Trading Symbol                               5. Relationship of Reporting Person(s) to Issuer

Ketchum Steven B                                                          AMARIN CORP PLC\UK [ AMRN ]                                               (Check all applicable)
                                                                                                                                                               Director                      10% Owner
                                                                          3. Date of Earliest Transaction (Month/Day/Year)                                     Officer (give title           Other (specify
                                                                          09/24/2018                                                                   X       below)                        below)
(Last)                  (First)                (Middle)

C/O AMARIN PHARMA, INC.                                                                                                                                               Chief Scientific Officer
1430 ROUTE 206                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                  6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                    Line)
(Street)                                                                                                                                               X       Form filed by One Reporting Person
BEDMINSTER NJ                                  07921                                                                                                           Form filed by More than One Reporting
                                                                                                                                                               Person

(City)                  (State)                (Zip)

                                           Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                        2. Transaction       2A. Deemed             3.             4. Securities Acquired (A) or                5. Amount of           6. Ownership   7. Nature
                                                       Date                 Execution Date,        Transaction    Disposed Of (D) (Instr. 3, 4 and 5)          Securities             Form: Direct   of Indirect
                                                       (Month/Day/Year)     if any                 Code (Instr.                                                Beneficially           (D) or         Beneficial
                                                                            (Month/Day/Year)       8)                                                          Owned                  Indirect (I)   Ownership
                                                                                                                                                               Following              (Instr. 4)     (Instr. 4)
                                                                                                                                                               Reported
                                                                                                                                (A) or
                                                                                                   Code      V    Amount                    Price              Transaction(s)
                                                                                                                                (D)
                                                                                                                                                               (Instr. 3 and 4)

Ordinary Shares(1)(2)                                   09/24/2018                                   M             20,834         A             $1.4              421,307                 D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                   M            158,334         A             $2.5              579,641                 D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                   M            112,500         A             $2.5              692,141                 D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                   M            142,500         A             $2.5              834,641                 D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                   M             52,147         A            $2.95              886,788                 D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                   M             33,750         A             $8.1              920,538                 D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                   M            100,000         A            $8.77             1,020,538                D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                    S           529,791         D         $10.0401 (4)          490,747                 D(3)
Ordinary Shares     (1)(2)                              09/24/2018                                    S            49,450         D         $10.9377    (5)       441,297                 D(3)
Ordinary Shares(1)(2)                                   09/24/2018                                    S           100,000         D             $12               341,297                 D(3)
Ordinary Shares(1)(2)                                   09/25/2018                                   M            200,000         A            $8.77              541,297                 D(3)
Ordinary Shares(1)(2)                                   09/25/2018                                    S           100,000         D             $13               441,297                 D(3)
Ordinary Shares(1)(2)                                   09/25/2018                                    S           100,000         D             $14               341,297                 D(3)
                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction        3A. Deemed          4.              5. Number         6. Date Exercisable and   7. Title and             8. Price       9. Number of      10.           11. Nature
Derivative    Conversion Date                   Execution Date,     Transaction     of                Expiration Date           Amount of                of             derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)      if any              Code (Instr.    Derivative        (Month/Day/Year)          Securities               Derivative     Securities        Form:         Beneficial
(Instr. 3)    Price of                          (Month/Day/Year)    8)              Securities                                  Underlying               Security       Beneficially      Direct (D)    Ownership
              Derivative                                                            Acquired                                    Derivative               (Instr. 5)     Owned             or Indirect   (Instr. 4)
              Security                                                              (A) or                                      Security (Instr. 3                      Following         (I) (Instr.
                                                                                    Disposed                                    and 4)                                  Reported          4)
                                                                                    of (D)                                                                              Transaction(s)
                                                                                    (Instr. 3, 4                                                                        (Instr. 4)
                                                                                    and 5)

                                                                                                                                             Amount
                                                                                                                                             or
                                                                                                                                             Number
                                                                                                      Date        Expiration                 of
                                                                    Code        V   (A) (D)           Exercisable Date       Title           Shares

Stock
Option                                                                                                                          Ordinary
                 $1.4             09/24/2018                              M               20,834           (6)     01/31/2026                 20,834          $0.00         44,270               D
(Right to                                                                                                                       Shares(2)
Buy)
Stock
Option                                                                                                                          Ordinary
                 $2.5             09/24/2018                              M              158,334           (7)     07/06/2025                158,334          $0.00         41,666               D
(Right to                                                                                                                       Shares(2)
Buy)
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 24 of 29 PageID: 1052
                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed           4.              5. Number      6. Date Exercisable and      7. Title and           8. Price      9. Number of      10.           11. Nature
Derivative    Conversion Date                      Execution Date,      Transaction     of             Expiration Date              Amount of              of            derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)         if any               Code (Instr.    Derivative     (Month/Day/Year)             Securities             Derivative    Securities        Form:         Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)     8)              Securities                                  Underlying             Security      Beneficially      Direct (D)    Ownership
              Derivative                                                                Acquired                                    Derivative             (Instr. 5)    Owned             or Indirect   (Instr. 4)
              Security                                                                  (A) or                                      Security (Instr. 3                   Following         (I) (Instr.
                                                                                        Disposed                                    and 4)                               Reported          4)
                                                                                        of (D)                                                                           Transaction(s)
                                                                                        (Instr. 3, 4                                                                     (Instr. 4)
                                                                                        and 5)

                                                                                                                                                Amount
                                                                                                                                                or
                                                                                                                                                Number
                                                                                                       Date        Expiration                   of
                                                                        Code       V    (A) (D)        Exercisable Date       Title             Shares

Stock
Option                                                                                                                              Ordinary
                  $2.5           09/24/2018                                 M                112,500         (8)       07/06/2025               112,500       $0.00          67,500             D
(Right to                                                                                                                           Shares(2)
Buy)
Stock
Option                                                                                                                              Ordinary
                  $2.5           09/24/2018                                 M                142,500         (8)       07/06/2025               142,500       $0.00          37,500             D
(Right to                                                                                                                           Shares(2)
Buy)
Stock
Option                                                                                                                              Ordinary
                 $2.95           09/24/2018                                 M                 52,147         (9)       01/31/2027               52,147        $0.00          80,853             D
(Right to                                                                                                                           Shares(2)
Buy)
Stock
Option                                                                                                                              Ordinary
(Right to
                  $8.1           09/24/2018                                 M                 33,750        (10)       01/02/2023
                                                                                                                                    Shares(2)
                                                                                                                                                33,750        $0.00              0              D
Buy)
Stock
Option                                                                                                                              Ordinary
(Right to
                 $8.77           09/24/2018                                 M                100,000        (10)       03/01/2022
                                                                                                                                    Shares(2)
                                                                                                                                                100,000       $0.00          500,000            D
Buy)
Stock
Option                                                                                                                              Ordinary
                 $8.77           09/25/2018                                 M                200,000        (10)       03/01/2022               200,000       $0.00          300,000            D
(Right to                                                                                                                           Shares(2)
Buy)

Explanation of Responses:
1. The option exercises and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan adopted by the Reporting Person.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Please see the section titled "Remarks" below for additional information.
4. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $9.55 to $10.54, inclusive. The reporting person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
5. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $10.57 to $11.09, inclusive. The reporting person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
6. On February 1, 2016, the Reporting Person was granted an option to purchase 125,000 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The shares subject to this
option shall vest and become exercisable in 48 equal monthly installments on the last day of each month that began on February 29, 2016.
7. On July 6, 2015, the Reporting Person was granted an option to purchase 200,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal monthly
installments on the last day of each month that began on July 31, 2015.
8. On July 6, 2015, the Reporting Person was granted an option to purchase 180,000 Ordinary Shares under the Plan. The vesting of the shares is subject to certain performance milestone that was previously
achieved. The shares subject to this option shall vest and become exercisable in 48 equal monthly installments on the last day of each month that began on July 31, 2015.
9. On February 1, 2017, the Reporting Person was granted an option to purchase 133,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal
monthly installments on the last day of each month that began on February 28, 2017.
10. The option granted to the Reporting Person is fully vested as of the date hereof.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate
of 1,877,641 Ordinary Shares of the Issuer in the form of Ordinary Shares, and stock options and Restricted Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Plan.

                                                                                                                                /s/ Joseph Kennedy, by power
                                                                                                                                                             09/26/2018
                                                                                                                                of attorney
                                                                                                                                ** Signature of Reporting Person          Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
    Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 25 of 29 PageID: 1053
SEC Form 4
              FORM 4                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                OMB APPROVAL
                                                                                        Washington, D.C. 20549
                                                                                                                                                                       OMB Number:              3235-0287
                                                                                                                                                                       Estimated average burden
    Check this box if no longer subject
    to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                        hours per response:             0.5
    obligations may continue. See
    Instruction 1(b).
                                                               Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                      or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                              2. Issuer Name and Ticker or Trading Symbol                             5. Relationship of Reporting Person(s) to Issuer

Ketchum Steven B                                                       AMARIN CORP PLC\UK [ AMRN ]                                             (Check all applicable)
                                                                                                                                                          Director                      10% Owner
                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                   Officer (give title           Other (specify
                                                                       09/28/2018                                                                    X    below)                        below)
(Last)                   (First)                (Middle)

C/O AMARIN PHARMA, INC.                                                                                                                                          Chief Scientific Officer
1430 ROUTE 206                                                         4. If Amendment, Date of Original Filed (Month/Day/Year)                6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                               Line)
(Street)                                                                                                                                             X    Form filed by One Reporting Person
BEDMINSTER NJ                                   07921                                                                                                     Form filed by More than One Reporting
                                                                                                                                                          Person

(City)                   (State)                (Zip)

                                            Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                            2. Transaction     2A. Deemed          3.               4. Securities Acquired (A) or         5. Amount of            6. Ownership   7. Nature
                                                           Date               Execution Date,     Transaction      Disposed Of (D) (Instr. 3, 4          Securities              Form: Direct   of Indirect
                                                           (Month/Day/Year)   if any              Code (Instr.     and 5)                                Beneficially            (D) or         Beneficial
                                                                              (Month/Day/Year)    8)                                                     Owned                   Indirect (I)   Ownership
                                                                                                                                                         Following               (Instr. 4)     (Instr. 4)
                                                                                                                                                         Reported
                                                                                                                                   (A) or
                                                                                                  Code      V      Amount                    Price       Transaction(s)
                                                                                                                                   (D)
                                                                                                                                                         (Instr. 3 and 4)

Ordinary Shares(1)(2)                                       09/28/2018                               M              200,000          A       $8.77           541,297                 D(3)
Ordinary Shares(1)(2)                                       09/28/2018                               S              100,000          D        $15            441,297                 D(3)
Ordinary Shares(1)(2)                                       09/28/2018                               S              100,000          D        $16            341,297                 D(3)
Ordinary Shares(1)(2)                                       10/01/2018                               M              100,000          A       $8.77           441,297                 D(3)
Ordinary Shares(1)(2)                                       10/01/2018                               M               2,771           A       $2.95           444,068                 D(3)
Ordinary Shares(1)(2)                                       10/01/2018                               M               3,750           A        $2.5           447,818                 D(3)
Ordinary Shares(1)(2)                                       10/01/2018                               M               3,312           A        $2.5           451,130                 D(3)
Ordinary Shares(1)(2)                                       10/01/2018                               M               4,167           A        $2.5           455,297                 D(3)
Ordinary Shares      (1)(2)                                 10/01/2018                               M               2,604           A        $1.4           457,901                 D(3)
Ordinary Shares(1)(2)                                       10/01/2018                               S              116,604          D       $17.2           341,297                 D(3)
                                                    Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                               (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction         3A. Deemed         4.             5. Number      6. Date Exercisable and     7. Title and           8. Price      9. Number of      10.           11. Nature
Derivative    Conversion Date                    Execution Date,    Transaction    of             Expiration Date             Amount of              of            derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)       if any             Code (Instr.   Derivative     (Month/Day/Year)            Securities             Derivative    Securities        Form:         Beneficial
(Instr. 3)    Price of                           (Month/Day/Year)   8)             Securities                                 Underlying             Security      Beneficially      Direct (D)    Ownership
              Derivative                                                           Acquired                                   Derivative             (Instr. 5)    Owned             or Indirect   (Instr. 4)
              Security                                                             (A) or                                     Security (Instr. 3                   Following         (I) (Instr.
                                                                                   Disposed                                   and 4)                               Reported          4)
                                                                                   of (D)                                                                          Transaction(s)
                                                                                   (Instr. 3, 4                                                                    (Instr. 4)
                                                                                   and 5)

                                                                                                                                          Amount
                                                                                                                                          or
                                                                                                                                          Number
                                                                                                  Date        Expiration                  of
                                                                    Code      V    (A) (D)        Exercisable Date       Title            Shares

Stock
Option                                                                                                                        Ordinary
(Right to
                 $8.77             09/28/2018                          M                200,000       (4)        03/01/2022
                                                                                                                              Shares(2)
                                                                                                                                          200,000        $0.00         100,000              D
Buy)
Stock
Option                                                                                                                        Ordinary
(Right to
                 $8.77             10/01/2018                          M                100,000       (4)        03/01/2022
                                                                                                                              Shares(2)
                                                                                                                                          100,000        $0.00              0               D
Buy)
Stock
Option                                                                                                                        Ordinary
(Right to
                 $2.95             10/01/2018                          M                 2,771        (5)        01/31/2027
                                                                                                                              Shares(2)
                                                                                                                                            2,771        $0.00         78,082               D
Buy)
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 26 of 29 PageID: 1054
                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction           3A. Deemed           4.              5. Number      6. Date Exercisable and      7. Title and           8. Price     9. Number of       10.           11. Nature
Derivative    Conversion Date                      Execution Date,      Transaction     of             Expiration Date              Amount of              of           derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)         if any               Code (Instr.    Derivative     (Month/Day/Year)             Securities             Derivative   Securities         Form:         Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)     8)              Securities                                  Underlying             Security     Beneficially       Direct (D)    Ownership
              Derivative                                                                Acquired                                    Derivative             (Instr. 5)   Owned              or Indirect   (Instr. 4)
              Security                                                                  (A) or                                      Security (Instr. 3                  Following          (I) (Instr.
                                                                                        Disposed                                    and 4)                              Reported           4)
                                                                                        of (D)                                                                          Transaction(s)
                                                                                        (Instr. 3, 4                                                                    (Instr. 4)
                                                                                        and 5)

                                                                                                                                                Amount
                                                                                                                                                or
                                                                                                                                                Number
                                                                                                       Date        Expiration                   of
                                                                        Code       V    (A) (D)        Exercisable Date       Title             Shares

Stock
Option                                                                                                                              Ordinary
                  $2.5           10/01/2018                                 M                 3,750         (6)       07/06/2025                 3,750        $0.00          33,750             D
(Right to                                                                                                                           Shares(2)
Buy)
Stock
Option                                                                                                                              Ordinary
                  $2.5           10/01/2018                                 M                 3,312         (6)       07/06/2025                 3,312        $0.00          64,188             D
(Right to                                                                                                                           Shares(2)
Buy)
Stock
Option                                                                                                                              Ordinary
                  $2.5           10/01/2018                                 M                 4,167         (7)       07/06/2025                 4,167        $0.00          37,499             D
(Right to                                                                                                                           Shares(2)
Buy)
Stock
Option                                                                                                                              Ordinary
(Right to
                  $1.4           10/01/2018                                 M                 2,604         (8)       01/31/2026
                                                                                                                                    Shares(2)
                                                                                                                                                 2,604        $0.00          41,666             D
Buy)

Explanation of Responses:
1. The option exercises and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan adopted by the Reporting Person.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Please see the section titled "Remarks" below for additional information.
4. The option granted to the Reporting Person is fully vested as of the date hereof.
5. On February 1, 2017, the Reporting Person was granted an option to purchase 133,000 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The shares subject to this
option shall vest and become exercisable in 48 equal monthly installments on the last day of each month that began on February 28, 2017.
6. On July 6, 2015, the Reporting Person was granted an option to purchase 180,000 Ordinary Shares under the Plan. The vesting of the shares is subject to certain performance milestone that was previously
achieved. The shares subject to this option shall vest and become exercisable in 48 equal monthly installments on the last day of each month that began on July 31, 2015.
7. On July 6, 2015, the Reporting Person was granted an option to purchase 200,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal monthly
installments on the last day of each month that began on July 31, 2015.
8. On February 1, 2016, the Reporting Person was granted an option to purchase 125,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal
monthly installments on the last day of each month that began on February 29, 2016.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate
of 1,561,037 Ordinary Shares of the Issuer in the form of Ordinary Shares, and stock options and Restricted Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Plan.

                                                                                                                               /s/ Joseph T. Kennedy, by
                                                                                                                                                                          10/02/2018
                                                                                                                               power of attorney
                                                                                                                               ** Signature of Reporting Person           Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
    Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 27 of 29 PageID: 1055
SEC Form 4
              FORM 4                           UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                           Washington, D.C. 20549
                                                                                                                                                                             OMB Number:               3235-0287
                                                                                                                                                                             Estimated average burden
    Check this box if no longer subject
    to Section 16. Form 4 or Form 5                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:             0.5
    obligations may continue. See
    Instruction 1(b).
                                                                Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                       or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                              2. Issuer Name and Ticker or Trading Symbol                                    5. Relationship of Reporting Person(s) to Issuer

Ketchum Steven B                                                       AMARIN CORP PLC\UK [ AMRN ]                                                    (Check all applicable)
                                                                                                                                                                Director                      10% Owner
                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                         Officer (give title           Other (specify
                                                                       11/30/2018                                                                        X      below)                        below)
(Last)                  (First)                 (Middle)

C/O AMARIN PHARMA, INC.                                                                                                                                               Chief Scientific Officer
1430 ROUTE 206                                                         4. If Amendment, Date of Original Filed (Month/Day/Year)                       6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                      Line)
(Street)                                                                                                                                                 X      Form filed by One Reporting Person
BEDMINSTER NJ                                   07921                                                                                                           Form filed by More than One Reporting
                                                                                                                                                                Person

(City)                  (State)                 (Zip)


                                           Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                         2. Transaction         2A. Deemed          3.               4. Securities Acquired (A) or               5. Amount of           6. Ownership    7. Nature
                                                        Date                   Execution Date,     Transaction      Disposed Of (D) (Instr. 3, 4 and 5)         Securities             Form: Direct    of Indirect
                                                        (Month/Day/Year)       if any              Code (Instr.                                                 Beneficially           (D) or          Beneficial
                                                                               (Month/Day/Year)    8)                                                           Owned                  Indirect (I)    Ownership
                                                                                                                                                                Following              (Instr. 4)      (Instr. 4)
                                                                                                                                                                Reported
                                                                                                                                  (A) or
                                                                                                   Code         V   Amount                   Price              Transaction(s)
                                                                                                                                  (D)
                                                                                                                                                                (Instr. 3 and 4)

Ordinary Shares(1)(2)                                    11/30/2018                                  M                2,604         A            $1.4                343,901               D(3)
Ordinary Shares(1)(2)                                    11/30/2018                                  M                4,167         A            $2.5                348,068               D(3)
Ordinary Shares(1)(2)                                    11/30/2018                                  M                3,750         A            $2.5                351,818               D(3)
Ordinary Shares(1)(2)                                    11/30/2018                                  M                3,750         A            $2.5                355,568               D(3)
Ordinary Shares(1)(2)                                    11/30/2018                                  M                2,771         A           $2.95                358,339               D(3)
Ordinary Shares(1)(2)                                    11/30/2018                                   S              17,042         D        $17.7898 (4)            341,297               D(3)

                                               Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                         (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction         3A. Deemed          4.                5.           6. Date Exercisable and      7. Title and            8. Price      9. Number of      10.           11. Nature
Derivative    Conversion Date                    Execution Date,     Transaction       Number       Expiration Date              Amount of               of            derivative        Ownership     of Indirect
Security      or Exercise (Month/Day/Year)       if any              Code (Instr.      of           (Month/Day/Year)             Securities              Derivative    Securities        Form:         Beneficial
(Instr. 3)    Price of                           (Month/Day/Year)    8)                Derivative                                Underlying              Security      Beneficially      Direct (D)    Ownership
              Derivative                                                               Securities                                Derivative              (Instr. 5)    Owned             or Indirect   (Instr. 4)
              Security                                                                 Acquired                                  Security (Instr. 3                    Following         (I) (Instr.
                                                                                       (A) or                                    and 4)                                Reported          4)
                                                                                       Disposed                                                                        Transaction(s)
                                                                                       of (D)                                                                          (Instr. 4)
                                                                                       (Instr. 3, 4
                                                                                       and 5)

                                                                                                                                             Amount
                                                                                                                                             or
                                                                                                                                             Number
                                                                                                    Date        Expiration                   of
                                                                     Code          V   (A) (D)      Exercisable Date       Title             Shares

Stock
Option                                                                                                                           Ordinary
(Right to
                 $1.4             11/30/2018                               M               2,604          (5)       01/31/2026
                                                                                                                                 Shares(2)
                                                                                                                                              2,604          $0.00         36,458             D
Buy)
Stock
Option                                                                                                                           Ordinary
(Right to
                 $2.5             11/30/2018                               M               4,167          (6)       07/06/2025
                                                                                                                                 Shares(2)
                                                                                                                                              4,167          $0.00         29,165             D
Buy)
Stock
Option                                                                                                                           Ordinary
(Right to
                 $2.5             11/30/2018                               M               3,750          (7)       07/06/2025
                                                                                                                                 Shares(2)
                                                                                                                                              3,750          $0.00         26,250             D
Buy)
Stock
Option                                                                                                                           Ordinary
(Right to
                 $2.5             11/30/2018                               M               3,750          (7)       07/06/2025
                                                                                                                                 Shares(2)
                                                                                                                                              3,750          $0.00         56,688             D
Buy)
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 28 of 29 PageID: 1056
                                              Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction          3A. Deemed            4.              5.           6. Date Exercisable and      7. Title and           8. Price     9. Number of      10.            11. Nature
Derivative    Conversion Date                     Execution Date,       Transaction     Number       Expiration Date              Amount of              of           derivative        Ownership      of Indirect
Security      or Exercise (Month/Day/Year)        if any                Code (Instr.    of           (Month/Day/Year)             Securities             Derivative   Securities        Form:          Beneficial
(Instr. 3)    Price of                            (Month/Day/Year)      8)              Derivative                                Underlying             Security     Beneficially      Direct (D)     Ownership
              Derivative                                                                Securities                                Derivative             (Instr. 5)   Owned             or Indirect    (Instr. 4)
              Security                                                                  Acquired                                  Security (Instr. 3                  Following         (I) (Instr.
                                                                                        (A) or                                    and 4)                              Reported          4)
                                                                                        Disposed                                                                      Transaction(s)
                                                                                        of (D)                                                                        (Instr. 4)
                                                                                        (Instr. 3, 4
                                                                                        and 5)

                                                                                                                                              Amount
                                                                                                                                              or
                                                                                                                                              Number
                                                                                                     Date        Expiration                   of
                                                                        Code       V    (A) (D)      Exercisable Date       Title             Shares

Stock
Option                                                                                                                            Ordinary
(Right to
                 $2.95           11/30/2018                                M                 2,771        (8)       01/31/2027
                                                                                                                                  Shares(2)
                                                                                                                                              2,771         $0.00          72,540             D
Buy)

Explanation of Responses:
1. The option exercises and sales reported in this Form 4 were effected pursuant to a Rule 10b5-1 trading plan previously adopted by the Reporting Person.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Please see the section titled "Remarks" below for additional information.
4. The price reported in Column 4 is a weighted average price. These shares were sold in multiple transactions at prices ranging from $17.12 to $18.04, inclusive. The reporting person undertakes to provide to
the Issuer, any security holder of the Issuer, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the range.
5. On February 1, 2016, the Reporting Person was granted an option to purchase 125,000 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The shares subject to this
option shall vest and become exercisable in 48 equal monthly installments on the last day of each month that began on February 29, 2016.
6. On July 6, 2015, the Reporting Person was granted an option to purchase 200,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal monthly
installments on the last day of each month that began on July 31, 2015.
7. On July 6, 2015, the Reporting Person was granted an option to purchase 180,000 Ordinary Shares under the Plan. The vesting of the shares is subject to certain performance milestone that was previously
achieved. The shares subject to this option shall vest and become exercisable in 48 equal monthly installments on the last day of each month that began on July 31, 2015.
8. On February 1, 2017, the Reporting Person was granted an option to purchase 133,000 Ordinary Shares under the Plan. The shares subject to this option shall vest and become exercisable in 48 equal
monthly installments on the last day of each month that began on February 28, 2017.
Remarks:
In the case of a Change of Control (as defined in the Plan), the grants described in this Form 4 vest in full. As of the date of this Form 4, the Reporting Person owns or holds the right to acquire an aggregate
of 1,526,953 Ordinary Shares of the Issuer in the form of Ordinary Shares, and stock options and Restricted Stock Units granted under the Amarin Corporation plc 2002 Stock Option Plan and the Plan.

                                                                                                                               /s/ Joseph T. Kennedy, by
                                                                                                                                                                          11/30/2018
                                                                                                                               power of attorney
                                                                                                                               ** Signature of Reporting Person           Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
     Case 3:19-cv-06601-BRM-TJB Document 51-22 Filed 10/04/19 Page 29 of 29 PageID: 1057
SEC Form 4
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                       OMB APPROVAL
                                                                                              Washington, D.C. 20549
                                                                                                                                                                                OMB Number:                3235-0287
                                                                                                                                                                                Estimated average burden
     Check this box if no longer subject
     to Section 16. Form 4 or Form 5                  STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              hours per response:               0.5
     obligations may continue. See
     Instruction 1(b).
                                                                  Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                         or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person *                                   2. Issuer Name and Ticker or Trading Symbol                                5. Relationship of Reporting Person(s) to Issuer

 STACK DAVID M                                                              AMARIN CORP PLC\UK [ AMRN ]                                                (Check all applicable)
                                                                                                                                                             X     Director                      10% Owner
                                                                            3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                   Officer (give title           Other (specify
 (Last)                    (First)                 (Middle)                 05/14/2018                                                                             below)                        below)

 C/O AMARIN PHARMA, INC.
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                   6. Individual or Joint/Group Filing (Check Applicable
 1430 ROUTE 206                                                                                                                                        Line)
                                                                                                                                                             X     Form filed by One Reporting Person
(Street)                                                                                                                                                           Form filed by More than One Reporting
 BEDMINSTER NJ                                     07921                                                                                                           Person


 (City)                    (State)                 (Zip)

                                              Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                               2. Transaction       2A. Deemed             3.                4. Securities Acquired (A) or         5. Amount of            6. Ownership     7. Nature
                                                              Date                 Execution Date,        Transaction       Disposed Of (D) (Instr. 3, 4          Securities              Form: Direct     of Indirect
                                                              (Month/Day/Year)     if any                 Code (Instr.      and 5)                                Beneficially            (D) or           Beneficial
                                                                                   (Month/Day/Year)       8)                                                      Owned                   Indirect (I)     Ownership
                                                                                                                                                                  Following               (Instr. 4)       (Instr. 4)
                                                                                                                                                                  Reported
                                                                                                                                            (A) or
                                                                                                          Code       V      Amount                   Price        Transaction(s)
                                                                                                                                            (D)
                                                                                                                                                                  (Instr. 3 and 4)

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction            3A. Deemed           4.             5. Number      6. Date Exercisable and        7. Title and           8. Price     9. Number of       10.           11. Nature
Derivative    Conversion Date                       Execution Date,      Transaction    of             Expiration Date                Amount of              of           derivative         Ownership     of Indirect
Security      or Exercise (Month/Day/Year)          if any               Code (Instr.   Derivative     (Month/Day/Year)               Securities             Derivative   Securities         Form:         Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)     8)             Securities                                    Underlying             Security     Beneficially       Direct (D)    Ownership
              Derivative                                                                Acquired                                      Derivative             (Instr. 5)   Owned              or Indirect   (Instr. 4)
              Security                                                                  (A) or                                        Security (Instr. 3                  Following          (I) (Instr.
                                                                                        Disposed                                      and 4)                              Reported           4)
                                                                                        of (D)                                                                            Transaction(s)
                                                                                        (Instr. 3, 4                                                                      (Instr. 4)
                                                                                        and 5)

                                                                                                                                                  Amount
                                                                                                                                                  or
                                                                                                                                                  Number
                                                                                                      Date        Expiration                      of
                                                                         Code       V   (A)       (D) Exercisable Date       Title                Shares

Stock
Option                                                                                                                                Ordinary
(right to
                 $3.21               05/14/2018                             A           46,973              (1)          05/14/2028
                                                                                                                                      Shares(2)
                                                                                                                                                  46,973         $0.00         46,973            D
buy)

Restricted                                                                                                                            Ordinary
Stock           $0.00(3)             05/14/2018                             A           31,153              (4)             (5)
                                                                                                                                      Shares(2)
                                                                                                                                                  31,153         $0.00         31,153            D
Units

Explanation of Responses:
1. On May 14, 2018, the Reporting Person was granted an option to purchase 46,973 Ordinary Shares under the Amarin Corporation plc 2011 Stock Incentive Plan (the "Plan"). The option shall vest and
become exercisable in a single annual installment upon the earlier of (i) the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in 2019.
2. The Ordinary Shares may be represented by American Depositary Shares, each of which currently represents one Ordinary Share.
3. Each Restricted Stock Unit ("RSU") represents a contingent right to receive one Ordinary Share or cash in lieu thereof at the Issuer's discretion, with settlement to be made on a deferred basis, specifically
upon the non-employee director's separation of service with the Issuer.
4. On May 14, 2018, the Reporting Person was granted 31,153 RSUs under the Plan. The RSUs vest in equal annual installments over a three-year period, with each installment vesting upon the earlier of (i)
the anniversary of the grant date of May 14, 2018 or (ii) the Issuer's annual general meeting of shareholders in such year.
5. Not applicable.
Remarks:
These grants are made in accordance with the Issuer's previously disclosed non-employee director compensation program. In the event of a Change of Control (as defined in the Plan), each of the grants described
in this Form 4 vests in full.

                                                                                                                                  /s/ Michael W. Kalb, by power
                                                                                                                                                                10/02/2018
                                                                                                                                  of attorney
                                                                                                                                  ** Signature of Reporting Person            Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
